Title: IV. Italian Translation of Extract, 24 April 1796
From: 
To: 


                        Dopo che ci lasciaste il nostro aspetto politico ha cambiato sorprendentemente. In luogo di quel nobile amor di libertà e di governo repubblicano, che ci portò in trionfo tutto il tempo della guerra, è insorto un partito anglicano monarchico e aristocratico, il cui manifesto oggetto è di tirarci addosso la sostanza del governo inglese, come ce ne hanno già tirate le formalità. Il grosso però dei nostri concittadini resta fedele ai suoi principj repubblicani, e con questi sono tutti quei l’interesse dei quali è l’agricoltura, e una gran massa di talenti. Contro di noi abbiamo i membri del Potere Esecutivo, del Giudiciario e di due dei tre rami del legislativo; tutti quei che sono o bramano di essere in impieghi del Governo; tutti i pusillanimi che preferiscono la calma del dispotismo al burrascoso mare della libertà; i mercanti britanni e quei che trafficano con capitali britanni; gli speculatori e i capitalisti nelle banche e nei fondi pubblici, trappola inventata per corromperci e assomigliarci in tutto al modello inglese, nelle parti putride come nelle solide. Vi darei la febbre, se vi nominassi gli apostati che hanno adottato tali eresie; uomini che sono stati Sansoni in campo e Salomoni in consiglio, ma che hanno avuto la lor testa rasata dalla meretrice Inghilterra. Insomma conserveremo probabilmente la libertà che abbiamo acquisto, col solo mezzo d’incessanti fatiche e pericoli ma la conserveremo; e la nostra massa d’importanza e di ricchezza dalla parte sana è sì grande, da non dover temere che sia mai tentata la forza contro di noi. Basta che ci svegliamo e Strappiamo le corde lillipuziane, colle quali c’impastojno sul primo sonno che successe ai nostri sforzi.
                    